Title: From James Madison to David Gelston, 24 June 1806
From: Madison, James
To: Gelston, David



Sir.
Department of State, June 24th. 1806.

Your letter of the 20th. inst. to Mr. Gallatin, communicated by him to this Department requires no further answer than a reference to mine of the 19th. inst., with the single remark that as spars are not understood to fall within any of the prohibitions contained in the instructions now in force, Capt. Stafford is at liberty to procure & carry with him articles of that character.  I am &c.

James Madison.

